Order filed February 2, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-01034-CV
                                       ____________

                   UNION PACIFIC RAILROAD COMPANY, Appellant

                                                V.

   WALLACE L. MEEKS, JAMES M. GRAHAM, JR. AND TOMMY C. THOMPSON,
                                 Appellees


                           On Appeal from the 61st District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2011-33406

                                          ORDER

       Appellant’s brief was due January 16, 2012. No brief or motion for extension of time has
been filed.
       Unless appellant submits a brief to the clerk of this court on or before March 2, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM